DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding (US 2017/0177097 A1, Published June 22, 2017).
As to claim 1, Ding discloses a control knob for an appliance, the control knob comprising: 
a base having an axially-operated switch (Ding at Fig. 2, center button 210); 
an outer control assembly that is rotationally and axially operable with respect to the base (Ding at Fig. 2, center button 210 surrounded by inner knob 220; ¶ [0028] discloses “In some embodiments, center button 210 and inner knob 220 are distinct from each other and can be actuated independently from each other. In some embodiments, center button 210 may be secured to inner knob 220 such that by pressing center button 210, inner knob 220 is also pressed, and similarly by rotating inner knob 220, center button 210 is also rotated.”); and 
center button 210 may also be capable of displaying information. All displays on vehicle interior control 200 may be digital displays, such as those using LCD, plasma, or OLED technologies, or may they may be analog displays. Displays may also be configured to give a user feedback when an input is actuated, such as moving an indicator light or graphic as a knob is rotated or a button is pressed.”), 
wherein the inner display assembly is biased toward an extended state and is axially operable to a selection state that engages the axially-operated switch (Ding at Figs. 2, 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2017/0177097 A1, Published June 22, 2017) in view of Yang (US 20190301744 A1, Filed April 10, 2018) and Yoritsune (US 2004/0164879 A1, Published August 26, 2004).
As to claim 17, Ding discloses a control knob for an appliance, the control knob comprising: 
a base having a switch (Ding at Fig. 2, center button 210; Fig. 8); 
an inner display assembly having a selection protrusion, wherein the inner display assembly is biased away from the switch and toward an extended state and wherein the inner display assembly is selectively and axially operable within the base to a selection state where the selection protrusion engage the switch (Ding at Figs. 2, 8; ¶ [0029]); and 
an outer control assembly that is axially coupled to the inner display assembly and is rotationally operable with respect to the inner display assembly (Ding at Figs. 2-6),
Ding does not disclose that the outer control assembly and the inner display assembly include an encoder structure.
However, Yang does disclose that the outer control assembly and the inner display assembly include an encoder structure (Yang at ¶ [0016]; Figs. 10-11, rotary encode 42).
Ding discloses a base knob with display upon which the claimed invention is an improvement.  Yang discloses a comparable knob with display (Yang at Figs 10-11, 21, display 7) which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Ding the teachings of Yang for the predictable result of integrating e kinds of signal receiving devices and signal feedback devices, respectively the display screen, the rotary encoder and the control assembly, into the knob switch assembly, 
The combination of Ding and Yang does not disclose that the encoder structure includes at least one contact structure that is rotationally operable with respect to at least one encoder sheet.
However, Yoritsune does disclose that the encoder structure includes at least one contact structure that is rotationally operable with respect to at least one encoder sheet (Yoritsune at Figs. 1-3, in particular).
The combination of Ding and Yang discloses a base rotary encoder upon which the claimed invention is an improvement.  Yoritsune discloses a comparable rotary encoder which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or substitute into the combination of Ding and Yang the teachings of Yoritsune for the well-known and predictable result of determining angular position (Yoritsune at Figs. 1-3, in particular).
As to claim 19, the combination of Ding, Yang, and Yoritsune discloses the control knob of claim 17, further comprising a controller that is in communication with at least the axially-operated switch and the inner display assembly (Yang at Fig. 21).
Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ding, Yang, and Yoritsune as applied to claim 17 above, and further in view of Uleski (US 6,281,453 B1, Patented August 28, 2001).
As to claim 18, the combination of Ding, Yang, and Yoritsune discloses the control knob of claim 17.
The combination does not disclose a detent assembly that extends between the base and the outer control assembly, wherein the detent assembly includes a plurality of spring-loaded detents and an opposing detent surface that includes a plurality of axially-elongated channels that engage the plurality of spring-loaded detents in each of the extended and selection states.
However, Uleski does disclose that extends between the base and the outer control assembly, wherein the detent assembly includes a plurality of spring-loaded detents and an opposing detent surface that includes a plurality of axially-elongated channels that engage the plurality of spring-loaded detents in each of the extended and selection states (Uleski at Figs. 3-5, springs 38, 38’, balls 40, 40’, and detents 50, 52), 
The combination of Ding, Yang, and Yoritsune discloses a base knob device upon which the claimed invention is an improvement.  Uleski discloses a comparable knob device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Ding, Yang, and Yoritsune the teachings of Uleski for the predictable result of providing knob utilizing a simple and inexpensive digital encoder which can provide a selector switch with the appropriate level of rotational torque resistance even though the encoder itself provides only minimal torque resistance (Uleski at col. 3, ll. 9-20).
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2017/0177097 A1, Published June 22, 2017) in view of Uleski (US 6,281,453 B1, Patented August 28, 2001).
As to claim 20, Ding discloses a control knob for an appliance, the control knob comprising: 
a base having an axially-operated switch (Ding at Fig. 2, center button 210); 
an outer control assembly that is rotationally and axially operable with respect to the base (Ding at Fig. 2, center button 210 surrounded by inner knob 220; ¶ [0028] discloses “In some embodiments, center button 210 and inner knob 220 are distinct from each other and can be actuated independently from each other. In some embodiments, center button 210 may be secured to inner knob 220 such that by pressing center button 210, inner knob 220 is also pressed, and similarly by rotating inner knob 220, center button 210 is also rotated.”); 
an inner display assembly that is rotationally fixed with respect to the base and axially fixed with respect to the outer control assembly (Ding at ¶ [0029] discloses “n some embodiments, not only are inner display 230 and outer display 250 capable of displaying information, but center button 210 may also be capable of displaying information. All displays on vehicle interior control 200 may be digital displays, such as those using LCD, plasma, or OLED technologies, or may they may be analog displays. Displays may also be configured to give a user feedback when an input is actuated, such as moving an indicator light or graphic as a knob is rotated or a button is pressed.”), 

Ding does not disclose a detent assembly that extends between the base and the outer control assembly, wherein the detent assembly includes a plurality of spring-loaded detents and an opposing detent surface that includes a plurality of axially-elongated channels that engage the plurality of spring-loaded detents in each of the extended and selection states, wherein the detent surface and the spring-loaded detents are rotationally operable and axially operable with respect to one another.
However, Uleski does disclose a detent assembly that extends between the base and the outer control assembly, wherein the detent assembly includes a plurality of spring-loaded detents and an opposing detent surface that includes a plurality of axially-elongated channels that engage the plurality of spring-loaded detents in each of the extended and selection states (Uleski at Figs 3-5, detents 50, 52, springs 38, 38’, and balls 40, 40’), 
wherein the detent surface and the spring-loaded detents are rotationally operable and axially operable with respect to one another (Uleski at Figs. 3, 5).
Ding discloses a base knob device upon which the claimed invention is an improvement.  Uleski discloses a comparable knob device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Ding the teachings of Uleski for the predictable result of providing knob utilizing a simple and inexpensive digital encoder which can provide a selector switch with the appropriate level of .
Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ding and Uleski as applied to claim 20 above, and further in view of Yang (US 2019/0301744 A1, Filed April 10, 2018) and Yoritsune (US 2004/0164879 A1, Published August 26, 2004).
As to claim 21, the combination of Ding and Uleski discloses the control knob of claim 20.
The combination does not disclose an encoder sheet coupled with a controller and attached to the inner display assembly.
However, Yang does disclose an encoder sheet coupled with a controller and attached to the inner display assembly (Yang at Fig. 21); and 
The combination of Ding and Uleski discloses a base knob input device upon which the claimed invention is an improvement.  Yang discloses a comparable knob input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Ding and Uleski the teachings of Yang for the predictable result of providing an OLED display screen to the knob (Yang at Figs. 10-11, 21, display 7).
The combination of Ding, Uleski, and Yang does not disclose a contact structure disposed on the outer control assembly and in signal communication with the encoder sheet, wherein rotational operation of the outer control assembly operates the contact structure with respect to the encoder sheet.

The combination of Ding, Uleski, and Yang discloses a base rotary encoder upon which the claimed invention is an improvement.  Yoritsune discloses a comparable rotary encoder which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or substitute into the combination of Ding, Uleski, and Yang the teachings of Yoritsune for the well-known and predictable result of determining angular position (Yoritsune at Figs. 1-3, in particular).
Claims 2, 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2017/0177097 A1, Published June 22, 2017) in view of Uleski (US 6,281,453 B1, Patented August 28, 2001).
As to claim 2, Ding discloses the control knob of claim 1.
Ding does not disclose that a detent assembly extends between the base and the outer control assembly, wherein the detent assembly includes a plurality of spring-loaded detents and an opposing detent surface.
However, Uleski does disclose that a detent assembly extends between the base and the outer control assembly, wherein the detent assembly includes a plurality of spring-loaded detents and an opposing detent surface (Uleski at Figs 3-5, spring 38, 38’, ball 40,40’, and detents 50, 52).

As to claim 3, the combination of Ding and Uleski discloses the control knob of claim 2, wherein the detent surface includes a plurality of axially-elongated channels that engage the plurality of spring-loaded detents in each of the extended and selection states (Uleski at Figs. 3, 5).
As to claim 4, the combination of Ding and Uleski discloses the control knob of claim 2, wherein the detents are rotationally operable and axially operable with respect to the detent surface (Uleski at Figs. 3, 5).
Claims 5, 6, 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2017/0177097 A1, Published June 22, 2017) in view of Yang (US 20190301744 A1, Filed April 10, 2018).
As to claim 5, Ding disclose the control knob of claim 1.
Ding does not disclose that the base includes a sliding structure that rotationally secures the inner display assembly and an abutment of the sliding structure that defines the extended state.

Ding discloses a base knob with display upon which the claimed invention is an improvement.  Yang discloses a comparable knob with display (Yang at Figs 10-11, 21, display 7) which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Ding the teachings of Yang for the predictable result of integrating e kinds of signal receiving devices and signal feedback devices, respectively the display screen, the rotary encoder and the control assembly, into the knob switch assembly, thereby effectively saving the space of the electromagnetic oven occupied by the operation display interface, miniaturizing the product and lowering the cost (Yang at ¶ [0041]).
As to claim 6, Ding disclose the control knob of claim 1.
Ding does not expressly disclose a controller that is in communication with at least the axially-operated switch and the inner display assembly.
However, Yang does disclose a controller that is in communication with at least the axially-operated switch and the inner display assembly (Yang at Fig. 21)
Ding discloses a base knob with display upon which the claimed invention is an improvement.  Yang discloses a comparable knob with display (Yang at Figs 10-11, 21, display 7) which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Ding the teachings of Yang for the predictable result of integrating e 
As to claim 7, the combination of Ding and Yang discloses the control knob of claim 6, wherein the inner display assembly includes at least one encoder sheet that is coupled with the controller (Yang at Figs. 10-11, 21, rotary encoder 42).
As to claim 15, the combination of Ding and Yang discloses the control knob of claim 6, further comprising a flexible contact that extends from the controller to a display module located within the inner display assembly (Yang at Fig. 21).
Claims 8, 9, 10, 11, 12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ding and Yang as applied to claim 7 above, and in further view of Yoritsune (US 2004/0164879 A1, Published August 26, 2004).
As to claim 8, the combination of Ding and Yang discloses the control knob of claim 7.
The combination does not disclose that the outer control assembly includes at least one contact structure that is in communication with the at least one encoder sheet, wherein rotational operation of the outer control assembly operates the at least one contact structure with respect to the at least one encoder sheet.
However, Yoritsune does disclose that the outer control assembly includes at least one contact structure that is in communication with the at least one encoder sheet, wherein rotational operation of the outer control assembly operates the at least one 
The combination of Ding and Yang discloses a base rotary encoder upon which the claimed invention is an improvement.  Yoritsune discloses a comparable rotary encoder which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or substitute into the combination of Ding and Yang the teachings of Yoritsune for the well-known and predictable result of determining angular position (Yoritsune at Figs. 1-3, in particular).
As to claim 9, the combination of Ding, Yang, and Yoritsune discloses the control knob of claim 7, wherein the at least one encoder sheet includes three separate encoder sheets that are coupled with the controller (Yoritsune at Figs. 1-3, in particular.  MPEP 2144.04(Vi) establishes that duplication of parts is obvious).
As to claim 10, the combination of Ding, Yang, and Yoritsune discloses the control knob of claim 8, wherein the at least one contact structure includes three contact structures (Yoritsune at Figs. 1-3, in particular, one contact point 16A and two contact points 16B).
As to claim 11, the combination of Ding, Yang, and Yoritsune discloses the control knob of claim 7, wherein the inner display assembly includes a selection protrusion that selectively engages the axially-operated switch and a sensor portion that houses the at least one encoder sheet (Yang at Figs. 10-11, switch 441a; ¶ [0107]; Fig. 8, 21, rotary encoder 42).
As to claim 12, the combination of Ding, Yang, and Yoritsune discloses the control knob of claim 8, wherein the inner display assembly includes an axial locking member that houses the at least one encoder sheet, the axial locking member slidably engaging an axial guide (Yang at Fig. 8, rotary encoder 42 and bracket 43).
As to claim 13, the combination of Ding, Yang, and Yoritsune discloses the control knob of claim 12, wherein the inner display assembly includes a display base that rotationally engages and axially retains the outer control assembly, wherein the axial locking member is fixedly attached to the display base of the inner display assembly (Yang at Figs. 8, 10, 11).
As to claim 14, the combination of Ding, Yang, and Yoritsune discloses the control knob of claim 13, wherein the display base axially positions the outer control assembly to place the at least one contact structure in signal communication with the at least one encoder sheet (Yang at Figs. 8, 10, 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
02/16/2022